UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 240.13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO 240.13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. )* ROBERTSON GLOBAL HEALTH SOLUTIONS CORPORATION (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) (CUSIP Number) DECEMBER 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [X]Rule 13d-1(c) [ ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 770 13G OF5 PAGES 1.Names of Reporting Persons. JERRY E. POLIS 2.Check the Appropriate Box if a Member of a Group (a) o (b) o 3.SEC Use Only 4.Citizenship or Place of Organization UNITED STATES Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power 334,126 1 6.Shared Voting Power 386,580 2 7.Sole Dispositive Power 334,126 1 8.Shared Dispositive Power 386,580 2 9.Aggregate Amount Beneficially Owned by Each Reporting Person 720,706SHARES OF COMMON STOCK 10.Check if the Aggregate Amount in Row (9) Excludes Certain Shares o 11.Percent of Class Represented by Amount in Row (9) 6.2% 3 12.Type of Reporting Person IN 1 Includes 229,457 shares of common stock held by Davric Corporation (“Davric”) of which Mr. Polis is President and Director, options exercisable for 4,669 common shares held by Mr. Polis and warrants exercisable for 100,000 common shares held by Triple Lats LLC of which Mr. Polis is manager. Mr. Polis disclaims beneficial ownership of the shares held by the Triple Lats LLC except to the extent of his respective pecuniary interest. 2 Includes (i) 342,914 shares of common stock and warrants exercisable for 25,000 shares of common stock held by the Jerry E. Polis Family Trust (“Family Trust”) of which Mr. Polis is Trustee and (ii) 18,666 shares of common stock held by the Polis Family LLC of which Mr. Polis is a managing member. Mr. Polis disclaims beneficial ownership of the shares held by the Polis Family LLC except to the extent of his respective pecuniary interest. 3 Percentage computed based on shares reported on Issuer’s latest report on Form 10-KT. CUSIP NO. 770
